            Case 19-19509-MBK                        Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                          Desc Main
                                                                Document     Page 1 of 85
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                            District of New Jersey, Trenton Division
 In re       Giordano,, Anthony Jr. & Giordano, Gina                                                           Case No.
                                                                              Debtor(s)                        Chapter    7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                  2,500.00
             Prior to the filing of this statement I have received                                         $                  2,500.00
             Balance Due                                                                                   $                      0.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay mtions,
               Certification of Defaults, motions on behalf of debtor, adversary proceedings, additional Court apperances,
               request for extensions of time on behalf of debtor, amendment to schedules, negotiate reaffirmation or
               redemption agreements, cramdowns, opposing objections to confirmation, appointing special counsel,
               representation of debtor in audit by US Trustee.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 9, 2019                                                              /s/ Daniel E. Straffi, Jr.
     Date                                                                     Daniel E. Straffi, Jr.
                                                                              Signature of Attorney
                                                                              Straffi & Straffi

                                                                              670 Commons Way
                                                                              Toms River, NJ 08755-6431
                                                                              (732) 341-3800 Fax: (732) 341-3548
                                                                              bkclient@straffilaw.com
                                                                              Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1   Filed 05/09/19 Entered 05/09/19 11:37:06                      Desc Main
                                                             Document     Page 2 of 85
      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1   Filed 05/09/19 Entered 05/09/19 11:37:06                          Desc Main
                                                             Document     Page 3 of 85


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1   Filed 05/09/19 Entered 05/09/19 11:37:06                         Desc Main
                                                             Document     Page 4 of 85
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1   Filed 05/09/19 Entered 05/09/19 11:37:06                        Desc Main
                                                             Document     Page 5 of 85
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                            Case
                                                                   B201B (Form 201B)19-19509-MBK
                                                                                    (12/09)                 Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                       Desc Main
                                                                                                                          Document     Page 6 of 85
                                                                                                                    United States Bankruptcy Court
                                                                                                                District of New Jersey, Trenton Division

                                                                   IN RE:                                                                                           Case No.
                                                                   Giordano,, Anthony Jr. & Giordano, Gina                                                          Chapter 7
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                            Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Giordano,, Anthony Jr. & Giordano, Gina                                X /s/ Anthony Giordano,, Jr.                                5/09/2019
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X /s/ Gina Giordano                                         5/09/2019
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
              Case 19-19509-MBK                      Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                   Desc Main
                                                                   Document     Page 7 of 85

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Anthony Giordano,, Jr.
 Debtor 2
 (Spouse, if filing)
                       Gina Giordano                                                                  1. There is no presumption of abuse
                                                                                                       2. The calculation to determine if a presumption of abuse
                                                  District of New Jersey, Trenton
 United States Bankruptcy Court for the:                                                                     applies will be made underChapter 7 Means Test
                                                  Division
                                                                                                             Calculation (Official Form 122A-2).
 Case number                                                                                           3. The Means Test does not apply now because of qualified
 (if known)                                                                                                  military service but it could apply later.
                                                                                                        Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
        Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                  apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                      $                    975.00       $         3,609.26
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                    $                       0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Include regular contributions from a spouse only if Column B is not filled in.
     Do not include payments you listed on line .3                                             $                       0.00      $               0.00
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                     0.00      $               0.00
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from rental or other real property            $     0.00 Copy here -> $                     0.00      $               0.00
                                                                                                        $              0.00      $               0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-19509-MBK                       Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                                   Document     Page 8 of 85
 Debtor 1
 Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                                    Case number (if known)



                                                                                                     Column A                      Column B
                                                                                                     Debtor 1                      Debtor 2 or
                                                                                                                                   non-filing spouse
  8. Unemployment compensation                                                                       $                 0.00        $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                                   $                   0.00
            For your spouse                                           $                   0.00
  9. Pension or retirement income. Do not include any amount received that was a benefit
      under the Social Security Act.                                                             $                     0.00        $           0.00
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act or payments received as
      a victim of a war crime, a crime against humanity, or international or domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.
              .                                                                                  $                     0.00        $           0.00
                                                                                                     $                 0.00        $           0.00
                  Total amounts from separate pages, if any.                                     +   $                 0.00        $           0.00
  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $       975.00           +   $       3,609.26    =    $      4,584.26

                                                                                                                                                   Total current monthly
                                                                                                                                                   income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:

       12a. Copy your total current monthly income from line 11                                                Copy line 11 here=>             $          4,584.26

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                   12b. $         55,011.12

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                    NJ

       Fill in the number of people in your household.                         2
       Fill in the median family income for your state and size of household.                                                    13.           $        80,302.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions for this
                                                                   ’
       form. This list may also be available at the bankruptcy clerk
                                                                   s office.

  14. How do the lines compare?
       14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1,
                                                                                                 There is no presumption of abuse.
                      Go to Part 3.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Anthony Giordano,, Jr.                                              X /s/ Gina Giordano
                Anthony Giordano,, Jr.                                                     Gina Giordano
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date May 9, 2019                                                            Date May 9, 2019
             MM / DD / YYYY                                                              MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-19509-MBK                      Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                Desc Main
                                                                  Document     Page 9 of 85
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY, TRENTON DIVISION

Case number (if known)                                                         Chapter you are filing under:

                                                                               Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                        Check if this an amended
                                                                                                                                    filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Anthony                                                         Gina
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's
     license or passport).           Middle name                                                     Middle name
     Bring your picture             Giordano,, Jr.                                                   Giordano
     identification to your meeting
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-5723                                                     xxx-xx-2267
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 19-19509-MBK                  Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                Desc Main
                                                             Document      Page 10 of 85
Debtor 1
Debtor 2   Giordano,, Anthony Jr. & Giordano, Gina                                                     Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 9 Wildwood Way
                                 Freehold, NJ 07728-8602
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Monmouth
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other            Over the last 180 days before filing this petition, I have
                                        district.                                                        lived in this district longer than in any other district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
              Case 19-19509-MBK                    Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                             Document      Page 11 of 85
Debtor 1
Debtor 2    Giordano,, Anthony Jr. & Giordano, Gina                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                   When                             Case number
                                             District                                   When                             Case number
                                             District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                  No.         Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
              Case 19-19509-MBK                     Doc 1          Filed 05/09/19 Entered 05/09/19 11:37:06                               Desc Main
                                                                  Document      Page 12 of 85
Debtor 1
Debtor 2    Giordano,, Anthony Jr. & Giordano, Gina                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
              Case 19-19509-MBK                    Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                Desc Main
                                                               Document      Page 13 of 85
Debtor 1
Debtor 2    Giordano,, Anthony Jr. & Giordano, Gina                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
              Case 19-19509-MBK                    Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                    Desc Main
                                                              Document      Page 14 of 85
Debtor 1
Debtor 2    Giordano,, Anthony Jr. & Giordano, Gina                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses
     are paid that funds will be
                                             No
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                           50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Anthony Giordano,, Jr.                                         /s/ Gina Giordano
                                   Anthony Giordano,, Jr.                                             Gina Giordano
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      May 9, 2019                                       Executed on      May 9, 2019
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
             Case 19-19509-MBK                     Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                 Desc Main
                                                                Document      Page 15 of 85
Debtor 1
Debtor 2   Giordano,, Anthony Jr. & Giordano, Gina                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Daniel E. Straffi, Jr.                                            Date         May 9, 2019
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Daniel E. Straffi, Jr.
                                Printed name

                                Straffi & Straffi
                                Firm name


                                670 Commons Way
                                Toms River, NJ 08755-6431
                                Number, Street, City, State & ZIP Code

                                Contact phone    (732) 341-3800                                 Email address         bkclient@straffilaw.com
                                5993
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 16 of 85
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 17 of 85
              Case 19-19509-MBK                             Doc 1          Filed 05/09/19 Entered 05/09/19 11:37:06                                                   Desc Main
                                                                          Document      Page 18 of 85
              Fill in this information to identify your case:

 Debtor 1                   Anthony Giordano,, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Gina Giordano
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $             553,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              23,025.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             576,025.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $             465,287.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             141,286.01


                                                                                                                                     Your total liabilities $                   606,573.01


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                5,105.36

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                6,618.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1     Filed 05/09/19 Entered 05/09/19 11:37:06                              Desc Main
                                                              Document      Page 19 of 85
 Debtor 1
 Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                        Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $         4,584.26


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $              0.00

       9d. Student loans. (Copy line 6f.)                                                                  $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$              0.00


       9g. Total. Add lines 9a through 9f.                                                            $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-19509-MBK                              Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                     Desc Main
                                                                          Document      Page 20 of 85
               Fill in this information to identify your case and this filing:

 Debtor 1                    Anthony Giordano,, Jr.
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Gina Giordano
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        9 Wildwood Way
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Freehold                          NJ        07728-8602                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $545,000.00                 $545,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only
        Ocean                                                                      Debtor 2 only
        County                                                                 Debtor 1 and Debtor 2 only                         Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-19509-MBK                             Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                           Desc Main
                                                                        Document      Page 21 of 85
 Debtor 1
 Debtor 2         Giordano,, Anthony Jr. & Giordano, Gina                                                                   Case number (if known)

        If you own or have more than one, list here:
 1.2                                                                     What is the property? Check all that apply

                                                                                 Single-family home                               Do not deduct secured claims or exemptions. Put
        Costa Linda Beach Resort                                                                                                   the amount of any secured claims on Schedule D:
        J.E. Irausquin                                                           Duplex or multi-unit building
                                                                                                                                   Creditors Who Have Claims Secured by Property .
        Street address, if available, or other description                       Condominium or cooperative


        Eagle Beach,                                                             Manufactured or mobile home
                                                                                                                                   Current value of the       Current value of the
        Aruba                                                                    Land                                             entire property?           portion you own?
        City                             State           ZIP Code                Investment property                                        $8,000.00                   $8,000.00
                                                                             Timeshare
                                                                                            Unit 8693, C-4029
                                                                             Other         Week# 19
                                                                                                                                   Describe the nature of your ownership interest
                                                                                                                                   (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one            a life estate), if known.
                                                                                 Debtor 1 only
                                                                                 Debtor 2 only
        County                                                               Debtor 1 and Debtor 2 only                               Check if this is community property
                                                                                 At least one of the debtors and another
                                                                                                                                      (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                             $553,000.00
 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1     Make:     Mitsubishi                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
          Model:    Eclipse Cross 2WD                               Debtor 1 only                                                 Creditors Who Have Claims Secured by Property .
          Year:     2018                                             Debtor 2 only                                                Current value of the       Current value of the
          Approximate mileage:      12000                            Debtor 1 and Debtor 2 only                                   entire property?           portion you own?
          Other information:                                         At least one of the debtors and another

                                                                     Check if this is community property                                  $17,625.00                  $17,625.00
                                                                       (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                             $17,625.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                          Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

Official Form 106A/B                                                         Schedule A/B: Property                                                                             page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06                                 Desc Main
                                                             Document      Page 22 of 85
 Debtor 1
 Debtor 2       Giordano,, Anthony Jr. & Giordano, Gina                                                 Case number (if known)

6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   Household Goods                                                                                                      $700.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Wearing Apparel                                                                                                      $200.00

                                   Wearing Apparel                                                                                                      $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   Jewelry                                                                                                           $2,500.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.    Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                $3,700.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                           Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
Official Form 106A/B                                           Schedule A/B: Property                                                                     page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-19509-MBK                                     Doc 1            Filed 05/09/19 Entered 05/09/19 11:37:06                                Desc Main
                                                                                   Document      Page 23 of 85
 Debtor 1
 Debtor 2          Giordano,, Anthony Jr. & Giordano, Gina                                                                         Case number (if known)


16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.       Checking Account                       Bank of America Checking Account (8823)                           $1,500.00



                                              17.2.       Checking Account                       Ocean First Checking Account (6943)                                $100.00



                                              17.3.       Savings Account                        Bank of America Savings Account (3490)                             $100.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                              % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                              Type of account:                                   Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                                                 Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
Official Form 106A/B                                                                     Schedule A/B: Property                                                         page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                             Document      Page 24 of 85
 Debtor 1
 Debtor 2       Giordano,, Anthony Jr. & Giordano, Gina                                                 Case number (if known)

     Yes.    Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.    Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.    Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.    Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
    Yes. Name the insurance company of each policy and list its value.
                                        Company name:                                          Beneficiary:                              Surrender or refund
                                                                                                                                         value:
                                        Term Life Insurance                                                                                                $0.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.    Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.    Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.    Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.    Give specific information..




Official Form 106A/B                                            Schedule A/B: Property                                                                      page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-19509-MBK                                Doc 1           Filed 05/09/19 Entered 05/09/19 11:37:06                                               Desc Main
                                                                             Document      Page 25 of 85
 Debtor 1
 Debtor 2         Giordano,, Anthony Jr. & Giordano, Gina                                                                               Case number (if known)

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                  $1,700.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................             $553,000.00
 56. Part 2: Total vehicles, line 5                                                                           $17,625.00
 57. Part 3: Total personal and household items, line 15                                                       $3,700.00
 58. Part 4: Total financial assets, line 36                                                                   $1,700.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $23,025.00              Copy personal property total          $23,025.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $576,025.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-19509-MBK                     Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                   Desc Main
                                                                  Document      Page 26 of 85
              Fill in this information to identify your case:

 Debtor 1                 Anthony Giordano,, Jr.
                          First Name                        Middle Name                     Last Name

 Debtor 2                 Gina Giordano
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

      You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

                                                                                                                                  11 USC § 522(d)(1)
      9 Wildwood Way
                                                                   $545,000.00                                   $50,300.00
      Freehold NJ, 07728-8602                                                                100% of fair market value, up to
      County : Ocean                                                                          any applicable statutory limit
      Line from Schedule A/B: 1.1

                                                                                                                                  11 USC § 522(d)(5)
      9 Wildwood Way
                                                                   $545,000.00                                       $950.00
      Freehold NJ, 07728-8602                                                                100% of fair market value, up to
      County : Ocean                                                                          any applicable statutory limit
      Line from Schedule A/B: 1.1

      Mitsubishi                                                                                                                  11 USC § 522(d)(2)
      Eclipse Cross 2WD
                                                                    $17,625.00                                     $3,775.00
      2018                                                                                   100% of fair market value, up to
      12000                                                                                   any applicable statutory limit
      Line from Schedule A/B: 3.1

      Household Goods                                                                                                             11 USC § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                          $700.00                                    $700.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
 Debtor 1
                                                                Document      Page 27 of 85
 Debtor 2    Giordano,, Anthony Jr. & Giordano, Gina                                                  Case number (if known)

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Wearing Apparel                                                                                                           11 USC § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                      $200.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wearing Apparel                                                                                                           11 USC § 522(d)(3)
     Line from Schedule A/B: 11.2
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Jewelry                                                                                                                   11 USC § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                   $2,500.00                                 $2,500.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bank of America Checking Account                                                                                          11 USC § 522(d)(5)
     (8823)
                                                                   $1,500.00                                 $1,500.00
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Ocean First Checking Account                                                                                              11 USC § 522(d)(5)
     (6943)
                                                                      $100.00                                  $100.00
     Line from Schedule A/B: 17.2                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bank of America Savings Account                                                                                           11 USC § 522(d)(5)
     (3490)
                                                                      $100.00                                  $100.00
     Line from Schedule A/B: 17.3                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-19509-MBK                      Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                      Desc Main
                                                                   Document      Page 28 of 85
              Fill in this information to identify your case:

 Debtor 1                   Anthony Giordano,, Jr.
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Gina Giordano
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Americredit/Gm
 2.1                                              Describe the property that secures the claim:                 $28,105.00               $17,625.00           $10,480.00
         Financial
         Creditor's Name
                                                  2018 Mitsubishi Eclipse Cross 2WD

         Attn: Bankruptcy                         As of the date you file, the claim is: Check all that
         PO Box 183853                            apply.
         Arlington, TX 76096-3853                  Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
 Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred          2018-07                   Last 4 digits of account number        8916




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                           Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                             Desc Main
                                                                    Document      Page 29 of 85
 Debtor 1 Anthony Giordano,, Jr.                                                                           Case number (if known)
              First Name                  Middle Name                     Last Name
 Debtor 2 Gina Giordano
              First Name                  Middle Name                     Last Name


 2.2    Banco Popular                              Describe the property that secures the claim:                   $99,571.00                $545,000.00              $0.00
        Creditor's Name
                                                   9 Wildwood Way, Freehold, NJ
                                                   07728-8602
        120 Broadway Fl 16                         As of the date you file, the claim is: Check all that
        New York, NY                               apply.
        10271-1601                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2008-02                     Last 4 digits of account number        0001

 2.3    Quicken Loans                              Describe the property that secures the claim:                  $337,611.00                $545,000.00              $0.00
        Creditor's Name
                                                   9 Wildwood Way, Freehold, NJ
                                                   07728-8602
                                                   As of the date you file, the claim is: Check all that
        662 Woodward Ave                           apply.
        Detroit, MI 48226-3433                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2007-12                     Last 4 digits of account number        8715


 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $465,287.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $465,287.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.1
         Gm Financial
         PO Box 181145                                                                              Last 4 digits of account number   8916
         Arlington, TX 76096-1145

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.3
         Quicken Loans
         1050 Woodward Ave                                                                          Last 4 digits of account number   8715
         Detroit, MI 48226-1906



Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-19509-MBK                        Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                            Desc Main
                                                                    Document      Page 30 of 85
      Fill in this information to identify your case:

 Debtor 1                  Anthony Giordano,, Jr.
                           First Name                       Middle Name                          Last Name

 Debtor 2                  Gina Giordano
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          American Trading Company                               Last 4 digits of account number         9717                                                          $969.00
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?
              220 Rittenhouse Cir
              Bristol, PA 19007-1616
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                         Contingent
              Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      Judgment account opened 12/18/2017




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                        G25938
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 31 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.2      Americredit/Gm Financial                              Last 4 digits of account number       2181                                              $26,693.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2018-04
          PO Box 183853
          Arlington, TX 76096-3853
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account


 4.3      Americredit/Gm Financial                              Last 4 digits of account number       7276                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2015-04
          PO Box 183853
          Arlington, TX 76096-3853
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account


 4.4      Amex                                                  Last 4 digits of account number       7983                                              $14,261.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                             When was the debt incurred?           1988-06
          PO Box 981540
          El Paso, TX 79998-1540
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 32 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.5      Amex                                                  Last 4 digits of account number       0763                                              $14,005.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                             When was the debt incurred?           1988-12
          PO Box 981540
          El Paso, TX 79998-1540
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.6      Atlantic Credit & Finance, Inc                        Last 4 digits of account number       2319                                               $6,250.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 11887
          Roanoke, VA 24022-1887
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.7      Bank of America                                       Last 4 digits of account number       6895                                               $9,580.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2008-12
          4909 Savarese Cir
          Tampa, FL 33634-2413
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 33 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.8      Bk of Amer                                            Last 4 digits of account number       9199                                              $24,687.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           1988-06
          4909 Savarese Cir
          Tampa, FL 33634-2413
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.9      Capital One N.A.                                      Last 4 digits of account number       1370                                               $1,170.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-11
          2012 Corporate Ln Ste 108
          Naperville, IL 60563-0726
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.10     Capital One/Dressbarn                                 Last 4 digits of account number       0325                                               $1,448.76
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 71106
          Charlotte, NC 28272-1106
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 34 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.11     Care Credit                                           Last 4 digits of account number                                                          $5,100.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 960061
          Orlando, FL 32896-0061
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical bill


 4.12     CBNA                                                  Last 4 digits of account number       3582                                                    $0.00
          Nonpriority Creditor's Name
          Citi Cards Private Label                              When was the debt incurred?           2006-05-03
          Bankruptcy
          PO Box 20483
          Kansas City, MO 64195-0483
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.13     Centrastate Medical Center O/P                        Last 4 digits of account number       4360                                                $651.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-08
          901 W Main St
          Freehold, NJ 07728-2537
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 35 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.14     Centrastate Medical Center O/P                        Last 4 digits of account number       6915                                                $262.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-01
          901 W Main St
          Freehold, NJ 07728-2537
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.15     Centrastate Medical Center O/P                        Last 4 digits of account number       6974                                                $100.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-01
          901 W Main St
          Freehold, NJ 07728-2537
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.16     Chase Card Services                                   Last 4 digits of account number       0500                                              $10,631.00
          Nonpriority Creditor's Name
          Correspondence Dept                                   When was the debt incurred?           2013-02
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 36 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.17     Citi/Sears                                            Last 4 digits of account number       1877                                                    $0.00
          Nonpriority Creditor's Name
          Citibank/Centralized Bankruptcy                       When was the debt incurred?           1999-01
          PO Box 790034
          Saint Louis, MO 63179-0034
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.18     Citibank/Sears                                        Last 4 digits of account number       1698                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           1997-03
          PO Box 6275
          Sioux Falls, SD 57117-6275
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.19     Comenity Bank/Avenue                                  Last 4 digits of account number       7313                                                $526.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2018-04
          PO Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 37 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.20     Comenity Bank/Lane Bryant                             Last 4 digits of account number       1841                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2000-07
          PO Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.21     Comenity Bank/Lane Bryant                             Last 4 digits of account number       1841                                                    $1.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2000-07
          PO Box 18215
          Columbus, OH 43081
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.22     Comenity Capital Bank                                 Last 4 digits of account number       4498                                                $391.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-09
          1 Righter Pkwy Ste 100
          Wilmington, DE 19803-1533
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 38 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.23     Comenity Capital/Mprc                                 Last 4 digits of account number       3122                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2017-01-22
          PO Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.24     Home Depot Card Services                              Last 4 digits of account number       0197                                               $6,336.08
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 9001010
          Louisville, KY 40290-1010
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.25     Kohls/Capital One                                     Last 4 digits of account number       8481                                                    $0.00
          Nonpriority Creditor's Name
          Kohls Credit                                          When was the debt incurred?           2012-10
          PO Box 3120
          Milwaukee, WI 53201-3120
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 39 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.26     Kohls/Capital One                                     Last 4 digits of account number       3252                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           1999-10
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.27     Labcorp                                               Last 4 digits of account number       1640                                                $336.48
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 2240
          Burlington, NC 27216-2240
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical bill


 4.28     Macys/DSNB                                            Last 4 digits of account number       6720                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2007-12
          9111 Duke Blvd
          Mason, OH 45040-8999
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 40 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.29     Medical Walk-In of Freehold                           Last 4 digits of account number       8918                                                $150.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-08
          3333 US Highway 9
          Freehold, NJ 07728-8503
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.30     Medical Walk-In of Freehold                           Last 4 digits of account number       1468                                                $120.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-07
          3333 US Highway 9
          Freehold, NJ 07728-8503
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


          MONMOUTH COUNTY SPECIAL
 4.31     CIVIL PART                                            Last 4 digits of account number       9717                                                $872.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      LawSuit account opened 10/23/2017




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 41 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.32     NJ Grasshoppers                                       Last 4 digits of account number                                                          $2,300.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          254 Monmouth Rd
          Manalapan, NJ 07726-8808
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.33     Ocwen Loan Servicing, LLC.                            Last 4 digits of account number       6259                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Research Dept                                   When was the debt incurred?           2007-12-21
          1661 Worthington Rd Ste 100
          West Palm Beach, FL 33409-6493
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Mortgage account


 4.34     Popular Mortgage Srvci                                Last 4 digits of account number       1232                                                    $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2008-02-06
          121 Woodcrest Rd
          Cherry Hill, NJ 08003-3620
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Mortgage account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 42 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.35     Sears Credit Cards                                    Last 4 digits of account number       5312                                               $2,471.69
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 78051
          Phoenix, AZ 85062-8051
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.36     Seaview Orthopaedic Medical                           Last 4 digits of account number       7253                                                $504.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-01
          222 Schanck Rd Ste 300
          Freehold, NJ 07728-2974
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.37     Sterling Jewelers, Inc.                               Last 4 digits of account number       9984                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2008-09
          PO Box 1799
          Akron, OH 44309-1799
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 43 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.38     Sterling Jewelers, Inc.                               Last 4 digits of account number       9501                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2007-04
          PO Box 1799
          Akron, OH 44309-1799
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.39     Syncb/Lord & Taylor                                   Last 4 digits of account number       1449                                                $340.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2014-10
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.40     Synchrony Bank                                        Last 4 digits of account number       4062                                               $1,880.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-01
          140 Wekiva Springs Rd
          Longwood, FL 32779-3604
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 44 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.41     Synchrony Bank/ Jc Penney                             Last 4 digits of account number       3992                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2007-02-05
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.42     Synchrony Bank/ Jc Penneys                            Last 4 digits of account number       5736                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2011-05
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.43     Synchrony Bank/AEO Visa                               Last 4 digits of account number       0084                                               $5,416.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-10
          140 Wekiva Springs Rd
          Longwood, FL 32779-3604
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 45 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.44     Synchrony Bank/American Eagle                         Last 4 digits of account number       8170                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2015-09
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.45     Synchrony Bank/American Eagle                         Last 4 digits of account number       0084                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2014-06
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.46     Synchrony Bank/Care Credit                            Last 4 digits of account number       4226                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2009-07
          PO Box 965061
          Orlando, FL 32896-5061
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 16 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 46 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.47     Synchrony Bank/JCP                                    Last 4 digits of account number       7218                                               $2,479.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 965064
          Orlando, FL 32896-5064
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      LawSuit account opened 6/6/2018


 4.48     Target                                                Last 4 digits of account number       5271                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Payment Disputes Mailstop                       When was the debt incurred?           1999-05
          2201,
          PO Box 26907
          Tempe, AZ 85285-6907
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


          Toms River Ambulatory
 4.49     Anesthesia, LLC                                       Last 4 digits of account number       7645                                                $144.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1430 Hooper Ave
          Toms River, NJ 08753-2895
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 17 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 47 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.50     Toms River Surgery Center                             Last 4 digits of account number       0944                                                $723.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-01
          1430 Hooper Ave Ste 301
          Toms River, NJ 08753-2895
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.51     Toyota Financial Services                             Last 4 digits of account number       0001                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2009-06
          PO Box 8026
          Cedar Rapids, IA 52408-8026
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account


 4.52     Toyota Financial Services                             Last 4 digits of account number       0001                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2009-06
          PO Box 8026
          Cedar Rapids, IA 52408-8026
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 18 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                               Document      Page 48 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

 4.53     University Radiology Group Pc                         Last 4 digits of account number       5122                                                $157.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-11
          833 Lacey Rd
          Forked River, NJ 08731-1200
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.54     Valley National Bank                                  Last 4 digits of account number       7857                                                    $0.00
          Nonpriority Creditor's Name
          Attn: Legal Dept                                      When was the debt incurred?           2007-05
          1455 Valley Rd
          Wayne, NJ 07470-2089
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account


          Visa Dept Store National
 4.55     Bank/Macy's                                           Last 4 digits of account number       8410                                                $331.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2013-11
          PO Box 8053
          Mason, OH 45040-8053
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 19 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                                Document      Page 49 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                    Case number (if known)

 4.56      Wells Fargo Dealer Services                           Last 4 digits of account number       2311                                                      $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                      When was the debt incurred?           2009-09
           PO Box 19657
           Irvine, CA 92623-9657
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Installment account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 A-1 Collections Svc                                        Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2297 Highway 33                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Hamilton Square, NJ 08690-1717
                                                            Last 4 digits of account number                4360
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 A-1 Collections Svc                                        Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2297 Highway 33                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Hamilton Square, NJ 08690-1717
                                                            Last 4 digits of account number                6915
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 A-1 Collections Svc                                        Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2297 Highway 33                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Hamilton Square, NJ 08690-1717
                                                            Last 4 digits of account number                6974
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Alltran Financial, LP                                      Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 4045                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Concord, CA 94524-4045
                                                            Last 4 digits of account number                0500
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Amerassist AR Solution                                     Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 445 Hutchinson Ave Ste 5                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43235-5677
                                                            Last 4 digits of account number                7253
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Amex                                                       Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 297871                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33329-7871
                                                            Last 4 digits of account number                7983
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Amex                                                       Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 297871                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33329-7871
                                                            Last 4 digits of account number                0763

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 20 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                        Desc Main
                                                                Document      Page 50 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                       Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlantic Credit & Finance, Inc                             Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 11887                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Roanoke, VA 24022-1887
                                                            Last 4 digits of account number                    1698
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlantic Credit & Finance, Inc                             Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 11887                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Roanoke, VA 24022-1887
                                                            Last 4 digits of account number                    0197
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlantic Credit & Finance, Inc                             Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 11887                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Roanoke, VA 24022-1887
                                                            Last 4 digits of account number                    1640
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                            Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 982238                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-2238
                                                            Last 4 digits of account number                    6895
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Bureau of Accounts Con                                     Line 4.50 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3601 US Highway 9                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Howell, NJ 07731-3395
                                                            Last 4 digits of account number                    0944
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cap1/l&t                                                   Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 30253                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0253
                                                            Last 4 digits of account number                    1449
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cbna                                                       Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6497                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6497
                                                            Last 4 digits of account number                    3582
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank/Avenue                                       Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    7313
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank/Lnbryant                                     Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    1841
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control, LLC                                        Line 4.55 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 31179                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33631-3179
                                                            Last 4 digits of account number                    8410
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Forster, Garbus & Garbus                                   Line 4.43 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7 Banta Pl                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Hackensack, NJ 07601-5604
                                                            Last 4 digits of account number                    0084
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                         Desc Main
                                                                Document      Page 51 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                       Case number (if known)

 Gm Financial                                               Line 4.2 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 PO Box 181145                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Arlington, TX 76096-1145
                                                            Last 4 digits of account number                    2181
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gm Financial                                               Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 181145                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Arlington, TX 76096-1145
                                                            Last 4 digits of account number                    7276
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kay Jewelers                                               Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 375 Ghent Rd                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Fairlawn, OH 44333-4601
                                                            Last 4 digits of account number                    9984
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kay Jewelers                                               Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 375 Ghent Rd                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Fairlawn, OH 44333-4601
                                                            Last 4 digits of account number                    9501
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohls/capone                                               Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 N56 W 17000 Ridgewood Dr                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Menomonee Falls, WI 53051
                                                            Last 4 digits of account number                    8481
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohls/chase                                                Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 N56 W 17000 Ridgewood Dr                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Menomonee Falls, WI 53051
                                                            Last 4 digits of account number                    3252
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Lane Bryant Retail/Soa                                     Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 450 Winks Ln                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Bensalem, PA 19020-5932
                                                            Last 4 digits of account number                    1841
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Law Office of Mark A. Kriegel, LLC                         Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 6448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Lawrenceville, NJ 08648-0448
                                                            Last 4 digits of account number                    9717
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 LCA Collections                                            Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 2240                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Burlington, NC 27216-2240
                                                            Last 4 digits of account number                    1640
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mcydsnb                                                    Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 8218                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040-8218
                                                            Last 4 digits of account number                    6720
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                  Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 60578                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90060-0578
                                                            Last 4 digits of account number                    3122
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                         Desc Main
                                                                Document      Page 52 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                       Case number (if known)

 Midland Credit Management                                  Line 4.44 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 60578                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90060-0578
                                                            Last 4 digits of account number                    8170
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                  Line 4.46 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 60578                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90060-0578
                                                            Last 4 digits of account number                    4226
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                  Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 60578                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90060-0578
                                                            Last 4 digits of account number                    0325
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                            Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Dr Ste 30                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108-2709
                                                            Last 4 digits of account number                    4062
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                            Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Dr Ste 30                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108-2709
                                                            Last 4 digits of account number                    1370
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                            Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Dr Ste 30                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108-2709
                                                            Last 4 digits of account number                    4498
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding, LLC                                       Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8875 Aero Drive, Suite 200                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92123
                                                            Last 4 digits of account number                    3122
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding, LLC                                       Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8875 Aero Drive, Suite 200                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92123
                                                            Last 4 digits of account number                    1698
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding, LLC                                       Line 4.45 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8875 Aero Drive, Suite 200                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92123
                                                            Last 4 digits of account number                    0084
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding, LLC                                       Line 4.47 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8875 Aero Drive, Suite 200                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92123
                                                            Last 4 digits of account number                    7218
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ocwen Loan Servicing L                                     Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3451 Hammond Ave                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Waterloo, IA 50702-5345
                                                            Last 4 digits of account number                    6259
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                         Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                         Desc Main
                                                                Document      Page 53 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                       Case number (if known)

 Portfolio Recov Assoc                                      Line 4.43 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    0084
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler, Felt & Warshaw, LLP                              Line 4.47 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7 Entin Rd                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054-5020
                                                            Last 4 digits of account number                    7218
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Remex Inc                                                  Line 4.53 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 307 Wall St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Princeton, NJ 08540-1515
                                                            Last 4 digits of account number                    5122
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Sa-Vit Collection Agen                                     Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 46 W Ferris St                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 East Brunswick, NJ 08816-2159
                                                            Last 4 digits of account number                    8918
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Sa-Vit Collection Agen                                     Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 46 W Ferris St                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 East Brunswick, NJ 08816-2159
                                                            Last 4 digits of account number                    1468
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Schachter Portnoy, LLC                                     Line 4.49 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3490 US Route 1                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Princeton, NJ 08540
                                                            Last 4 digits of account number                    7645
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Sears/Cbna                                                 Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6217                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6217
                                                            Last 4 digits of account number                    1877
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/jc Penney Dc                                         Line 4.41 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965007                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5007
                                                            Last 4 digits of account number                    3992
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/jcp                                                  Line 4.42 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965007                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5007
                                                            Last 4 digits of account number                    5736
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Target Nb                                                  Line 4.48 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 673                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55440-0673
                                                            Last 4 digits of account number                    5271
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Toyota Motor Credit                                        Line 4.51 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9786                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Cedar Rapids, IA 52409-0004
                                                            Last 4 digits of account number                    0001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-19509-MBK                          Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                          Desc Main
                                                                  Document      Page 54 of 85
 Debtor 1
 Debtor 2 Giordano,, Anthony Jr. & Giordano, Gina                                                         Case number (if known)

 Toyota Motor Credit                                         Line 4.52 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 9786                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cedar Rapids, IA 52409-0004
                                                             Last 4 digits of account number                      0001
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collection Bureau, Inc.                              Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd Ste 2026                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614-1501
                                                             Last 4 digits of account number                      0500
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collection Bureau, Inc.                              Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd., Suite 206                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614
                                                             Last 4 digits of account number                      0197
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Unknown Plaintiff                                           Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                             Last 4 digits of account number                      9717
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Valley National Bank                                        Line 4.54 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1460 Valley Rd                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Wayne, NJ 07470-8437
                                                             Last 4 digits of account number                      7857
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Dealer Svc                                      Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1697                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Winterville, NC 28590-1697
                                                             Last 4 digits of account number                      2311

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                 141,286.01

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 141,286.01




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 25 of 25
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-19509-MBK                         Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                           Desc Main
                                                                     Document      Page 55 of 85
              Fill in this information to identify your case:

 Debtor 1                 Anthony Giordano,, Jr.
                          First Name                         Middle Name           Last Name

 Debtor 2                 Gina Giordano
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Mercedes-Benz Financial Services                                          Balance on mileage and damages to turned in Mercedes
              PO Box 685                                                                lease.
              Roanoke, TX 76262-0685                                                     Credit Limit: $79,680.00, Remaining Balance: $8,927.00




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-19509-MBK                           Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                  Desc Main
                                                                       Document      Page 56 of 85
              Fill in this information to identify your case:

 Debtor 1                   Anthony Giordano,, Jr.
                            First Name                           Middle Name        Last Name

 Debtor 2                   Gina Giordano
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
      Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Mercedes Benz Financia                                                                 Schedule D, line
                PO Box 961                                                                             Schedule E/F, line
                Roanoke, TX 76262-0961                                                                Schedule G    2.1
                                                                                                      Mercedes-Benz Financial Services




Official Form 106H                                                              Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-19509-MBK                    Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                          Document      Page 57 of 85


Fill in this information to identify your case:

Debtor 1                      Anthony Giordano,, Jr.

Debtor 2                      Gina Giordano
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF NEW JERSEY, TRENTON DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation              General Manager                             Medical Assistant
       Include part-time, seasonal, or
       self-employed work.                                                                                       Ceridian/Eye Drx Retail
                                             Employer's name         Certified Auto Mall, Inc                    Management Inc
       Occupation may include student or
       homemaker, if it applies.         Employer's address
                                                                     5499 US Highway 9                           175 E Houston St
                                                                     Howell, NJ 07731-3754                       San Antonio, TX 78205-2255

                                             How long employed there?           25 years                                   4 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $           975.00      $          3,609.26

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $        975.00             $   3,609.26




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
            Case 19-19509-MBK                Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                        Document      Page 58 of 85
Debtor 1
Debtor 2    Giordano,, Anthony Jr. & Giordano, Gina                                                 Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $        975.00       $         3,609.26

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $          97.29      $          613.62
      5b.    Mandatory contributions for retirement plans                                    5b.        $           0.00      $            0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $           0.00      $            0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $           0.00      $            0.00
      5e.    Insurance                                                                       5e.        $           0.00      $          184.99
      5f.    Domestic support obligations                                                    5f.        $           0.00      $            0.00
      5g.    Union dues                                                                      5g.        $           0.00      $            0.00
      5h.    Other deductions. Specify:                                                      5h.+       $           0.00 +    $            0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $              97.29      $          798.61
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $            877.71       $       2,810.65
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $          0.00       $               0.00
      8d. Unemployment compensation                                                          8d.        $          0.00       $               0.00
      8e.    Social Security                                                                 8e.        $      1,417.00       $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $          1,417.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            2,294.71 + $      2,810.65 = $            5,105.36
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $           5,105.36
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                        page 2
        Case 19-19509-MBK                         Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                            Document      Page 59 of 85


Fill in this information to identify your case:

Debtor 1              Anthony Giordano,, Jr.                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2              Gina Giordano                                                                            A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                               expenses as of the following date:

United States Bankruptcy Court for the:    DISTRICT OF NEW JERSEY, TRENTON                                            MM / DD / YYYY
                                           DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.    Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                  s     Does dependent
      Debtor 2.                                     each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                                                                                  Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                             4. $                          3,415.00

      If not included in line 4:

      4a.   Real estate taxes                                                                                4a.    $                           0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                    4b.    $                         481.00
      4c.   Home maintenance, repair, and upkeep expenses                                                    4c.    $                         150.00
      4d. Homeowner’     s association or condominium dues                                                   4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                              5.    $                           0.00



Official Form 106J                                                    Schedule J: Your Expenses                                                          page 1
       Case 19-19509-MBK                        Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                        Desc Main
                                                           Document      Page 60 of 85

Debtor 1
Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                                   Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              300.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                75.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              200.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              400.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              100.00
10.   Personal care products and services                                                      10. $                                                80.00
11.   Medical and dental expenses                                                              11. $                                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                 0.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                               343.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               125.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               549.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify:                                                                    17c. $                                                 0.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       6,618.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       6,618.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               5,105.36
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              6,618.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              -1,512.64

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 19-19509-MBK                Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                          Desc Main
                                                           Document      Page 61 of 85


      Fill in this information to identify your case:

Debtor 1                    Anthony Giordano,, Jr.
                            First Name               Middle Name           Last Name

Debtor 2                    Gina Giordano
(Spouse if, filing)         First Name               Middle Name           Last Name


United States Bankruptcy Court for the:       DISTRICT OF NEW JERSEY, TRENTON DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Anthony Giordano,, Jr.                                        X   /s/ Gina Giordano
             Anthony Giordano,, Jr.                                            Gina Giordano
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       May 9, 2019                                            Date    May 9, 2019
              Case 19-19509-MBK                      Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                          Desc Main
                                                                  Document      Page 62 of 85

              Fill in this information to identify your case:

 Debtor 1                 Anthony Giordano,, Jr.
                          First Name                        Middle Name                Last Name

 Debtor 2                 Gina Giordano
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         Americredit/Gm Financial                            Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of       2018 Mitsubishi Eclipse Cross                       Agreement.
    property             2WD                                              Retain the property and [explain]:
    securing debt:                                                         Retain and pay pursuant to contract


    Creditor's         Banco Popular                                       Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of       9 Wildwood Way, Freehold, NJ                        Agreement.
    property             07728-8602                                       Retain the property and [explain]:
    securing debt:                                                         Retain and pay pursuant to contract


    Creditor's         Quicken Loans                                       Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of       9 Wildwood Way, Freehold, NJ                        Agreement.
    property             07728-8602                                       Retain the property and [explain]:

Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1      Filed 05/09/19 Entered 05/09/19 11:37:06                               Desc Main
                                                               Document      Page 63 of 85

 Debtor 1
 Debtor 2      Giordano,, Anthony Jr. & Giordano, Gina                                              Case number (if known)


     securing debt:                                                      Retain and pay pursuant to contract

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                            Will the lease be assumed?

 Lessor's name:              Mercedes-Benz Financial Services                                                                 No
                                                                                                                                Yes

 Description of leased       Balance on mileage and damages to turned in Mercedes lease.
 Property:                   Credit Limit: $79,680.00, Remaining Balance: $8,927.00


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Anthony Giordano,, Jr.                                                 X /s/ Gina Giordano
       Anthony Giordano,, Jr.                                                         Gina Giordano
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        May 9, 2019                                                    Date     May 9, 2019




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-19509-MBK                      Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                                  Document      Page 64 of 85


            Fill in this information to identify your case:

 Debtor 1                 Anthony Giordano,, Jr.
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Gina Giordano
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                 Wages, commissions,                           $2,250.00        Wages, commissions,                    $10,800.00
                                                 bonuses, tips                                                   bonuses, tips
                                                  Operating a business                                           Operating a business




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1         Filed 05/09/19 Entered 05/09/19 11:37:06                               Desc Main
                                                                  Document      Page 65 of 85
 Debtor 1
 Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                                     Case number (if known)


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income          Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.      (before deductions
                                                                                   exclusions)                                              and exclusions)

 For last calendar year:                          Wages, commissions,                        $11,700.00          Wages, commissions,                   $0.00
 (January 1 to December 31, 2018 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

                                                   Wages, commissions,                              $0.00       Wages, commissions,             $43,200.00
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:
 (January 1 to December 31, 2017 )
                                                  Wages, commissions,                            $117.00        Wages, commissions,               $3,703.00
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income          Gross income
                                                  Describe below.                  each source                   Describe below.            (before deductions
                                                                                   (before deductions and                                   and exclusions)
                                                                                   exclusions)
 From January 1 of current year until             2019 Social Security                          $4,251.00
 the date you filed for bankruptcy:               YTD

 For last calendar year:                          2018 Social Security                        $17,004.00
 (January 1 to December 31, 2018 )

 For the calendar year before that:               2017 Social Security                        $18,240.00
 (January 1 to December 31, 2017 )


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                  Desc Main
                                                                Document      Page 66 of 85
 Debtor 1
 Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                                     Case number (if known)



           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No.         Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Midland Funding LLC/Synchrony                                                      Superior Court of New                     Pending
       Bank/JCPenny v. Gina Giordano                                                      Jersey                                      On appeal
       DC-006472-18                                                                       118 Washington St
                                                                                                                                      Concluded
                                                                                          Toms River, NJ 08753-7626

       American Trading Corp v. Gina                                                      Superior Court of New                     Pending
       Giordano                                                                           Jersey                                      On appeal
       DC-011397-17                                                                       118 Washington St
                                                                                                                                      Concluded
                                                                                          Toms River, NJ 08753-7626


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                             Describe the Property                                          Date                        Value of the
                                                                                                                                                           property
                                                             Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                         Doc 1        Filed 05/09/19 Entered 05/09/19 11:37:06                                   Desc Main
                                                                  Document      Page 67 of 85
 Debtor 1
 Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                                      Case number (if known)


      accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was              Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                 Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your        Value of property
       how the loss occurred                                                                                                 loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or           Amount of
       Address                                                        transferred                                            transfer was               payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Straffi & Straffi                                              Professional Services                                  3/1/2019                  $2,500.00
       670 Commons Way
       Toms River, NJ 08755-6431




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                         Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                 Desc Main
                                                                 Document      Page 68 of 85
 Debtor 1
 Debtor 2      Giordano,, Anthony Jr. & Giordano, Gina                                                     Case number (if known)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or          Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number               instrument                  closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                        have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                     Desc Main
                                                                Document      Page 69 of 85
 Debtor 1
 Debtor 2     Giordano,, Anthony Jr. & Giordano, Gina                                                         Case number (if known)


      someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                  Status of the
       Case Number                                                 Name                                                                           case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-19509-MBK                        Doc 1       Filed 05/09/19 Entered 05/09/19 11:37:06                                 Desc Main
                                                                Document      Page 70 of 85
 Debtor 1
 Debtor 2      Giordano,, Anthony Jr. & Giordano, Gina                                                    Case number (if known)



            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business              Employer Identification number
        Address                                                                                                Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Anthony Giordano,, Jr.                                            /s/ Gina Giordano
 Anthony Giordano,, Jr.                                                Gina Giordano
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      May 9, 2019                                                 Date      May 9, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                            Case 19-19509-MBK            Doc 1     Filed 05/09/19 Entered 05/09/19 11:37:06                   Desc Main
                                                                                                                  Document      Page 71 of 85
                                                                                                                United States Bankruptcy Court
                                                                                                             District of New Jersey, Trenton Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Giordano,, Anthony Jr. & Giordano, Gina                                                 Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: May 9, 2019                      Signature: /s/ Anthony Giordano,, Jr.
                                                                                                                      Anthony Giordano,, Jr.                                                   Debtor



                                                                   Date: May 9, 2019                      Signature: /s/ Gina Giordano
                                                                                                                      Gina Giordano                                                Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 72 of 85




     A-1 Collections Svc
     2297 Highway 33
     Hamilton Square, NJ        08690-1717


     Alltran Financial, LP
     PO Box 4045
     Concord, CA 94524-4045


     Amerassist AR Solution
     445 Hutchinson Ave Ste 5
     Columbus, OH 43235-5677


     American Trading Company
     220 Rittenhouse Cir
     Bristol, PA 19007-1616


     Americredit/Gm Financial
     Attn: Bankruptcy
     PO Box 183853
     Arlington, TX 76096-3853


     Amex
     PO Box 297871
     Fort Lauderdale, FL        33329-7871


     Amex
     Correspondence/Bankruptcy
     PO Box 981540
     El Paso, TX 79998-1540
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 73 of 85




     Atlantic Credit & Finance, Inc
     PO Box 11887
     Roanoke, VA 24022-1887


     Banco Popular
     120 Broadway Fl 16
     New York, NY 10271-1601


     Bank of America
     4909 Savarese Cir
     Tampa, FL 33634-2413


     Bank of America
     PO Box 982238
     El Paso, TX 79998-2238


     Bk of Amer
     4909 Savarese Cir
     Tampa, FL 33634-2413


     Bureau of Accounts Con
     3601 US Highway 9
     Howell, NJ 07731-3395


     Cap1/l&t
     PO Box 30253
     Salt Lake City, UT        84130-0253
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 74 of 85




     Capital One N.A.
     2012 Corporate Ln Ste 108
     Naperville, IL 60563-0726


     Capital One/Dressbarn
     PO Box 71106
     Charlotte, NC 28272-1106


     Care Credit
     PO Box 960061
     Orlando, FL 32896-0061


     CBNA
     Citi Cards Private Label Bankruptcy
     PO Box 20483
     Kansas City, MO 64195-0483


     Cbna
     PO Box 6497
     Sioux Falls, SD        57117-6497


     Centrastate Medical Center O/P
     901 W Main St
     Freehold, NJ 07728-2537


     Chase Card Services
     Correspondence Dept
     PO Box 15298
     Wilmington, DE 19850-5298
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 75 of 85




     Citi/Sears
     Citibank/Centralized Bankruptcy
     PO Box 790034
     Saint Louis, MO 63179-0034


     Citibank/Sears
     Attn: Bankruptcy
     PO Box 6275
     Sioux Falls, SD 57117-6275


     Comenity Bank/Avenue
     Attn: Bankruptcy Dept
     PO Box 182125
     Columbus, OH 43218-2125


     Comenity Bank/Avenue
     PO Box 182789
     Columbus, OH 43218-2789


     Comenity Bank/Lane Bryant
     Attn: Bankruptcy Dept
     PO Box 18215
     Columbus, OH 43081


     Comenity Bank/Lane Bryant
     Attn: Bankruptcy
     PO Box 182125
     Columbus, OH 43218-2125
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 76 of 85




     Comenity Bank/Lnbryant
     PO Box 182789
     Columbus, OH 43218-2789


     Comenity Capital Bank
     1 Righter Pkwy Ste 100
     Wilmington, DE 19803-1533


     Comenity Capital/Mprc
     Attn: Bankruptcy Dept
     PO Box 182125
     Columbus, OH 43218-2125


     Credit Control, LLC
     PO Box 31179
     Tampa, FL 33631-3179


     Forster, Garbus & Garbus
     7 Banta Pl
     Hackensack, NJ 07601-5604


     Gm Financial
     PO Box 181145
     Arlington, TX     76096-1145


     Home Depot Card Services
     PO Box 9001010
     Louisville, KY 40290-1010
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 77 of 85




     Kay Jewelers
     375 Ghent Rd
     Fairlawn, OH     44333-4601


     Kohls/Capital One
     Kohls Credit
     PO Box 3120
     Milwaukee, WI 53201-3120


     Kohls/Capital One
     Attn: Bankruptcy
     PO Box 30285
     Salt Lake City, UT        84130-0285


     Kohls/capone
     N56 W 17000 Ridgewood Dr
     Menomonee Falls, WI 53051


     Kohls/chase
     N56 W 17000 Ridgewood Dr
     Menomonee Falls, WI 53051


     Labcorp
     PO Box 2240
     Burlington, NC     27216-2240


     Lane Bryant Retail/Soa
     450 Winks Ln
     Bensalem, PA 19020-5932
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 78 of 85




     Law Office of Mark A. Kriegel, LLC
     PO Box 6448
     Lawrenceville, NJ 08648-0448


     LCA Collections
     PO Box 2240
     Burlington, NC 27216-2240


     Macys/DSNB
     Attn: Bankruptcy
     9111 Duke Blvd
     Mason, OH 45040-8999


     Mcydsnb
     PO Box 8218
     Mason, OH 45040-8218


     Medical Walk-In of Freehold
     3333 US Highway 9
     Freehold, NJ 07728-8503


     Mercedes Benz Financia
     PO Box 961
     Roanoke, TX 76262-0961


     Mercedes-Benz Financial Services
     PO Box 685
     Roanoke, TX 76262-0685
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 79 of 85




     Midland Credit Management
     PO Box 60578
     Los Angeles, CA 90060-0578


     Midland Funding
     2365 Northside Dr Ste 30
     San Diego, CA 92108-2709


     Midland Funding, LLC
     8875 Aero Drive, Suite 200
     San Diego, CA 92123


     NJ Grasshoppers
     254 Monmouth Rd
     Manalapan, NJ 07726-8808


     Ocwen Loan Servicing L
     3451 Hammond Ave
     Waterloo, IA 50702-5345


     Ocwen Loan Servicing, LLC.
     Attn: Research Dept
     1661 Worthington Rd Ste 100
     West Palm Beach, FL 33409-6493


     Popular Mortgage Srvci
     121 Woodcrest Rd
     Cherry Hill, NJ 08003-3620
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 80 of 85




     Portfolio Recov Assoc
     120 Corporate Blvd Ste 1
     Norfolk, VA 23502-4952


     Pressler, Felt & Warshaw, LLP
     7 Entin Rd
     Parsippany, NJ 07054-5020


     Quicken Loans
     1050 Woodward Ave
     Detroit, MI 48226-1906


     Quicken Loans
     662 Woodward Ave
     Detroit, MI 48226-3433


     Remex Inc
     307 Wall St
     Princeton, NJ     08540-1515


     Sa-Vit Collection Agen
     46 W Ferris St
     East Brunswick, NJ 08816-2159


     Schachter Portnoy, LLC
     3490 US Route 1
     Princeton, NJ 08540
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 81 of 85




     Sears Credit Cards
     PO Box 78051
     Phoenix, AZ 85062-8051


     Sears/Cbna
     PO Box 6217
     Sioux Falls, SD        57117-6217


     Seaview Orthopaedic Medical
     222 Schanck Rd Ste 300
     Freehold, NJ 07728-2974


     Sterling Jewelers, Inc.
     Attn: Bankruptcy
     PO Box 1799
     Akron, OH 44309-1799


     Syncb/jc Penney Dc
     PO Box 965007
     Orlando, FL 32896-5007


     Syncb/jcp
     PO Box 965007
     Orlando, FL 32896-5007


     Syncb/Lord & Taylor
     Attn: Bankruptcy
     PO Box 965060
     Orlando, FL 32896-5060
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 82 of 85




     Synchrony Bank
     140 Wekiva Springs Rd
     Longwood, FL 32779-3604


     Synchrony Bank/ Jc Penney
     Attn: Bankruptcy Dept
     PO Box 965060
     Orlando, FL 32896-5060


     Synchrony Bank/ Jc Penneys
     Attn: Bankruptcy Dept
     PO Box 965060
     Orlando, FL 32896-5060


     Synchrony Bank/AEO Visa
     140 Wekiva Springs Rd
     Longwood, FL 32779-3604


     Synchrony Bank/American Eagle
     Attn: Bankruptcy Dept
     PO Box 965060
     Orlando, FL 32896-5060


     Synchrony Bank/Care Credit
     Attn: Bankruptcy Dept
     PO Box 965061
     Orlando, FL 32896-5061
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 83 of 85




     Synchrony Bank/JCP
     PO Box 965064
     Orlando, FL 32896-5064


     Target
     Attn: Payment Disputes Mailstop 2201,
     PO Box 26907
     Tempe, AZ 85285-6907


     Target Nb
     PO Box 673
     Minneapolis, MN        55440-0673


     Toms River Ambulatory Anesthesia, LLC
     1430 Hooper Ave
     Toms River, NJ 08753-2895


     Toms River Surgery Center
     1430 Hooper Ave Ste 301
     Toms River, NJ 08753-2895


     Toyota Financial Services
     Attn: Bankruptcy
     PO Box 8026
     Cedar Rapids, IA 52408-8026


     Toyota Motor Credit
     PO Box 9786
     Cedar Rapids, IA 52409-0004
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 84 of 85




     United Collection Bureau, Inc.
     5620 Southwyck Blvd Ste 2026
     Toledo, OH 43614-1501


     United Collection Bureau, Inc.
     5620 Southwyck Blvd., Suite 206
     Toledo, OH 43614-0000


     University Radiology Group Pc
     833 Lacey Rd
     Forked River, NJ 08731-1200


     Valley National Bank
     Attn: Legal Dept
     1455 Valley Rd
     Wayne, NJ 07470-2089


     Valley National Bank
     1460 Valley Rd
     Wayne, NJ 07470-8437


     Visa Dept Store National Bank/Macy's
     Attn: Bankruptcy
     PO Box 8053
     Mason, OH 45040-8053


     Wells Fargo Dealer Services
     Attn: Bankruptcy
     PO Box 19657
     Irvine, CA 92623-9657
Case 19-19509-MBK   Doc 1    Filed 05/09/19 Entered 05/09/19 11:37:06   Desc Main
                            Document      Page 85 of 85




     Wells Fargo Dealer Svc
     PO Box 1697
     Winterville, NC 28590-1697
